Name: Council Regulation ( EEC ) No 3884/91 of 18 December 1991 allocating, for 1992, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 367 /46 Official Journal of the European Communities 31 . 12 . 91 COUNCIL REGULATION (EEC) No 3884 /91 of 18 December 1991 allocating, for 1992 , certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas the fishing activities covered by this Regulation are subject to the pertinent control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities (3 ), as amended by Regulation (EEC) No 3483 /88 (4), HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ( 1 ), as amended by the Act of Accession of Spain and Portugal (2), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas the Community and Norway have held consultations on their mutual fishing rights for 1992 , and in particular the allocation of certain catch quotas to Community vessels in the Norwegian fishing zone; Whereas it is for the Community, pursuant to Article 3 of Regulation (EEC) No 170 / 83 , to determine the conditions subject to which these catch quotas may be used by Community fishermen ; Whereas , to ensure efficient management of the catch possibilities available , they should be allocated among the Member States as quotas in accordance with Article 4 of Regulation (EEC) No 170 / 83 ; Article 1 1 . In accordance with the Agreement on mutual fishing rights in 1992 between the Community and Norway, catches by vessels flying the flag of a Member State in waters falling within the Norwegian exclusive economic zone north of 62 °00'N or within the fishing zone around Jan Mayen, shall be limited for 1992 to the quotas set out in Annex I. 2 . In accordance with the Agreement on mutual fishing rights in 1992 between the Community and Norway, catches of the species listed in Annex II by vessels flying the flag of a Member State in waters falling within the Norwegian exclusive economic zone south of 62 °00'N shall be limited for 1992 to the quotas set out in that Annex. Article 2 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1991 . For the Council The President P. BUKMAN 0 ) OJ No L 24 , 27. 1.1983 , p. 1 . ( 2 ) OJ No L 302, 15 . 11 . 1985 , p . 1 . ( 3 ) OJ No L 207, 29 . 7 . 1987 , p. 1 . ( «) OJ No L 306 , 11 . 11 . 1988 , p. 2. 31 . 12 . 91 Official Journal of the European Communities No L 367/47 ANNEX I Allocation for 1992 of Community catch quotas in Norwegian waters, as referred to in Article 1 (1 ) (Norwegian waters north of 62 °00' N) (tonnes  fresh round weight) Species ICES divisions Communitycatch quotas Quotas allocated to Member States Cod I, II 7 500 France 1 190 Germany 1 290 United Kingdom 5 020 Haddock I, II 750 France 100 Germany 160 United Kingdom 490 Saithe I , II 3 500 France 450 Germany 2 800 United Kingdom 250 Redfish I,H 3000 Germany 1 380 United Kingdom 400 France 220 Portugal 810 (3) Spain 190 (3) Greenland halibut I , II 100 Germany 50 United Kingdom 50 Blue whiting II 1 000 France 500 Germany 500 (*) Other species (as by-catches) I , II 450 France 60 Germany 150 United Kingdom 240 Mackerel II a 16 300 (2) Denmark 16 300 (!) Ad hoc solution for 1992. (2) Of which 16 300 tonnes may be fished in area ICES IV a, and Norway may fish up to 60 000 tonnes in the same area from the TAC fixed by Norway for the area north of 62 ° N. ( 3) Special allocation for 1992. ANNEX II Allocation for 1992 of Community catch quotas in Norwegian waters, as referred to in Article 1 (2) (tonnes  fresh round weight) Species ICES division Communitycatch quotas Quotas allocated to Member States Norway pout (*) IV 50 000 Denmark 47 500 (2) United Kingdom 2 500 (3 ) Sand-eel IV 150 000 Denmark 142 500 (2) United Kingdom 7 500 (3) Shrimps IV 900 Denmark 900 Other species IV 6 500 Denmark 3 250 United Kingdom 2 435 Germany Belgium France Netherlands 815 (') Including blue whiting. (2 ) Within a total quota for Norway, pout and sand-eel up to 19 000 tonnes may be interchanged upon request . ( 3) Within a total quota for Norway, pout and sand-eel up to 1 000 tonnes may be interchanged upon request.